Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 08/08/2022 are acknowledged and entered.  According to the Amendments to the claims, claim 16 has /have been added.  Accordingly, claims 1-16 are pending in the application.  An action on the merits for claims 1-16 are as follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2007 018789 A) in view of Tomishima (US 2017/0227902 A1).  
Regarding Independent Claim 1, Fujita et al. disclose a cooking apparatus comprising:
a coil (heating coil 9, [0067], Figs 1and 4) on which a vessel is mounted, configured to form a magnetic field upon application of a current (a high-frequency magnetic field is generated from the heating coil 9 in which a high-frequency current is supplied, [0086]);
a first switch and a second switch (switching element 8a and 8b, [0065], Figs 1and 4) configured to change a direction of the current flowing through the coil (see Fig 2);
a first diode connected in parallel to the first switch or a second diode connected
in parallel to the second switch (a first diode connected in parallel to 8a, Fig 1); and
a controller (control means 11, [0069], Fig 1) configured to: alternately control a tum-on operation of the first switch and the second switch (the drive of the first switching element group 8… is controlled, [0069], Fig 1), and
Fujita et al. disclose the invention substantially as claimed and as discussed above; except, when a maximum value of the current flowing through the first diode (“the first diode” taught by Fujita et al. already) or a maximum value of the current flowing through the second diode (“the second diode” taught by Fujita et al. already) exceeds a predetermined value, increase an operating frequency of turning on the first switch (“the first switch” taught by Fujita et al. already) and the second switch (“the second switch” taught by Fujita et al. already) and limit the maximum value of the current flowing through the first diode or the second diode (“the first diode or the second diode” taught by Fujita et al. already) to less than or equal to the predetermined value.
Tomishima teaches an induction heating fusing device (100a, [0057], Fig 1A) when a maximum value of the current flowing through a first switching component (excess current flowing into a first switching component 22- the upper one, may be reduced… an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144], Fig 2) or a maximum value of the current flowing through a second switching component (excess current flowing into a second switching component 22- the lower one, may be reduced… an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144], Fig 2) exceeds a predetermined value (refer to a table 102 regarding a relationship between current phase values and driving frequencies, [0166]; the graph may be determined based on a design of the induction heating fusing device 1’, [0167], compared with an expected current phase corresponding to the same driving frequency based on the table 102, [0175],  Fig 9), increase an operating frequency of turning on the first switching component and the second switching component (correction of a driving frequency may be made based on the table 102, [0187-0189]) and limit the maximum value of the current flowing through the switching component to less than or equal to the predetermined value (a B-mode is which magnitude of the current applied to the resonance circuit by the driver circuit is limited to less than a preset level, [0032 and 0190], Fig 1C).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fujita et al. with Tomishima’s further teaching of when a maximum value of the current flowing through the first diode or a maximum value of the current flowing through the second diode (“the current flowing through the first diode or a maximum value of the current flowing through the second diode” taught by Fujita et al. already) exceeds a predetermined value, increase an operating frequency of turning on the first switch and the second switch (“the first switch and the second switch” taught by Fujita et al. already) and limit the maximum value of the current flowing through the first diode or the second diode (“the first diode or the second diode” taught by Fujita et al. already) to less than or equal to the predetermined value because Tomishima teaches, in Para. [0016] of providing an excellent induction heating fusing device with a B-mode in which a magnitude of the current applied to the resonance circuit by the drive circuit is limited to less than a presser level to protect the components during operation.
Regarding Independent Claim 10, Fujita et al. disclose a method of controlling a cooking apparatus, the cooking apparatus including a coil (heating coil 9, [0067], Figs 1and 4) configured to form a magnetic field according to an application of a current (a high-frequency magnetic field is generated from the heating coil 9 in which a high-frequency current is supplied, [0086]), the method comprising:
alternately controlling, by a controller (control means 11, [0069], Fig 1), a tum-on operation of a first switch and a second switch (switching element 8a and 8b, [0065], Figs 1and 4);
a first diode connected in parallel to the first switch or a second diode connected
in parallel to the second switch (a first diode connected in parallel to 8a)
a first diode connected in parallel to the first switch (a first diode connected in parallel to 8a, Fig 1); and
Fujita et al. disclose the invention substantially as claimed and as discussed above; except, determining, by the controller, a maximum value of the current flowing through a first diode connected in parallel to the first switch (“a first diode connected in parallel to the first switch” taught by Fujita et al. already) or a maximum value of the current flowing through a second diode connected in parallel to the second switch; and
when the maximum value of the determined current exceeds a predetermined
value, increasing, by the controller, an operating frequency of turning on the first switch
and the second switch and limiting the maximum value of the current flowing through
the first diode or the second diode to less than or equal to the predetermined value.
Tomishima teaches determining, by a controller (controller 10, 0058], Fig 1A), a maximum value of the current flowing through (an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144]); and
when the maximum value of the determined current exceeds a predetermined
value (refer to a table 102 regarding a relationship between current phase values and driving frequencies, [0166]; the graph may be determined based on a design of the induction heating fusing device 1’, [0167], compared with an expected current phase corresponding to the same driving frequency based on the table 102, [0175], Fig 9), increasing, by the controller, an operating frequency of turning on the first switch
and the second switch (correction of a driving frequency may be made based on the table 102, [0187-0189]) and limiting the maximum value of the current flowing through
the first diode or the second diode to less than or equal to the predetermined value (a B-mode is which magnitude of the current applied to the resonance circuit by the driver circuit is limited to less than a preset level, [0032 and 0190], Fig 1C).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fujita et al. with Tomishima’s further teaching of determining, by the controller (“the controller” taught by Fujita et al. already), a maximum value of the current flowing through a first diode connected in parallel to the first switch (“a first diode connected in parallel to the first switch” taught by Fujita et al. already) or a maximum value of the current flowing through a second diode connected in parallel to the second switch; and when the maximum value of the determined current exceeds a predetermined value, increasing, by the controller, an operating frequency of turning on the first switch and the second switch and limiting the maximum value of the current flowing through the first diode or the second diode to less than or equal to the predetermined value because Tomishima teaches, in Para. [0016] of providing an excellent induction heating fusing device with a B-mode in which a magnitude of the current applied to the resonance circuit by the drive circuit is limited to less than a presser level to protect the components during operation.
Regarding Claims 2 and 11, Fujita et al. in view of Tomishima teach the invention as claimed and as discussed above; except claims 2 and 11.
Tomishima further teaches, claim 2, wherein a controller (controller 10, [0058], Fig 1A) is configured to determine a zero cross point (ZCP) of current flowing through (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194]) a coil (a coil 16, [0063], Fig 1A).  Claim 11, further comprising: determining, by a controller (controller 10, [0058], Fig 1A), a zero cross point (ZCP) of a current flowing through (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194]) a coil (a coil 16, [0063], Fig 1A).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fujita et al. in view of Tomishima with Tomishima’s further teaching of claim 2, wherein the controller (“the controller” taught by Fujita et al. already) is configured to determine a zero cross point (ZCP) of the current flowing through the coil (“the current flowing through the coil” taught by Fujita et al. already).  Claim 11, further comprising: determining, by the controller (“the controller” taught by Fujita et al. already), a zero cross point (ZCP) of the current flowing through the coil (“the current flowing through the coil” taught by Fujita et al. already) because Tomishima teaches, in Para. [0194] of providing an excellent protection way a stop process may be performed immediately, and thus, the risk of damaging circuits of the drive may be reduced.
Regarding Claims 3-9 and 12-15, Fujita et al. in view of Tomishima teach the invention as claimed and as discussed above, Fujita et al. further teach:
Claim 3, wherein the controller (control means 11, [0069], Fig 1) is configured to determine a free-wheeling section (the current flowing during voltage chipping is limited, and overvoltage detection is performed stably, [0071 and 0107], Fig 1) in which the current flows in the first diode (a first diode connected in parallel to 8a, Fig 1) or the second diode based on a point at which the first switch and the second switch alternately tum on (the drive of the first switching element group 8… is controlled, [0069], Fig 1) and the determined ZCP (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194], taught by Tomishima).
Claim 4, wherein the controller (control means 11, [0069], Fig 1) is configured to determine from a tum-off point of the first switch (the drive of the first switching element group 8… is controlled, [0069], Fig 1) to an end point of the ZCP (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194], taught by Tomishima) as the free-wheeling section in which the current flows in the second diode based on a current phase at the turn-off point of the first switch (the current flows in the diode parallel with 8b can based on a current phase at the turn-off point of the first switch 8a, [0071 and 0107], Fig 1) and a current phase at the end point of the ZCP (“a current phase at the end point of the ZCP” taught by Tomishima).
Claim 5, wherein the controller (control means 11, [0069], Fig 1) is configured to determine from a turn-off point of the second switch (the drive of the first switching element group 8… is controlled, [0069], Fig 1) to a start point of the ZCP (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194], taught by Tomishima) as the free-wheeling section in which the current flows in the first diode based on a current phase at the turn-off point of the second switch (the current flows in the diode parallel with 8a can based on a current phase at the turn-off point of the second switch 8b, [0071 and 0107], Fig 1) and a current phase at the start point of the ZCP (“a current phase at the start point of the ZCP” taught by Tomishima).
Claim 6, wherein the controller (control means 11, [0069], Fig 1) is configured to determine the maximum value of the current flowing through the first diode (an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144], taught by Tomishima) or the maximum value of the current flowing through the second diode in the freewheeling section, and to compare the maximum value of the determined current with the predetermined value (the Zener diode, which is the voltage clipping means 13, does not allow current to flow until a predetermined voltage is reached during voltage clipping, the current flowing during voltage clipping is limited, [0106-0107]).
Claim 7, further comprising: a current detector (current detection means 15, [0071-0073], Fig 1) configured to detect the current flowing in the coil (see Fig 1),
wherein the current detector is configured to detect the maximum value of the
current flowing through the first diode or the maximum value of the current flowing
through the second diode in the free-wheeling section (a high-frequency current flows through the path of the switching element 8b- heating coil 9-resonant capacitor 10, [0085]).
Claim 8, further comprising: a signal generator configured to generate an operating frequency for operating the first switch and the second switch (control means 11… outputs a drive signal, [0080], continues the executive drive of the switching element 8a… and the switching element 8b, [0081], Fig 1).
Claim 9, wherein the signal generator is configured to generate an increased operating frequency at a preset frequency under the control of the controller (the on-time of the switching element 8b of the first 1-B reaches ½ of the drive cycle, [0082]), and to apply the increased operating frequency to a gate end of the first switch and a gate end of the second switch (continues the exclusive drive of the switching element 8a and 8b, [0081], Fig 1).
Claim 12, determining, by the controller (control means 11, [0069], Fig 1), a free-wheeling section (the current flowing during voltage chipping is limited, and overvoltage detection is performed stably, [0071 and 0107], Fig 1) in which the current flows in the first diode (a first diode connected in parallel to 8a, Fig 1) or the second diode based on a point at which the first switch and the second switch alternately tum on (the drive of the first switching element group 8… is controlled, [0069], Fig 1) and the determined ZCP (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194], taught by Tomishima).
Claim 13, wherein the determining of the free-wheeling section comprises: determining from a tum-off point of the first switch (the drive of the first switching element group 8… is controlled, [0069], Fig 1) to an end point of the ZCP (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194], taught by Tomishima) as the free-wheeling section in which the current flows in the second diode based on a current phase at the turn-off point of the first switch (the current flows in the diode parallel with 8b can based on a current phase at the turn-off point of the first switch 8a, [0071 and 0107], Fig 1) and a current phase at the end point of the ZCP (“a current phase at the end point of the ZCP” taught by Tomishima); and
determining from a turn-off point of the second switch (the drive of the first switching element group 8… is controlled, [0069], Fig 1) to a start point of the ZCP (the controller 10, which may accelerate a test procedure in comparison with signal synchronization based on zero crossing, [0194], taught by Tomishima) as the free-wheeling section in which the current flows in the first diode based on a current phase at the turn-off point of the second switch (the current flows in the diode parallel with 8a can based on a current phase at the turn-off point of the second switch 8b, [0071 and 0107], Fig 1) and a current phase at the start point of the ZCP (“a current phase at the start point of the ZCP” taught by Tomishima).
Claim 14, wherein the determining of the free-wheeling section comprises: determining the maximum value of the current flowing through the first diode (an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144], taught by Tomishima) or the maximum value of the current flowing through the second diode in the freewheeling section, and 
comparing the maximum value of the determined current with the predetermined value (the Zener diode, which is the voltage clipping means 13, does not allow current to flow until a predetermined voltage is reached during voltage clipping, the current flowing during voltage clipping is limited, [0106-0107]).
Claim 15, further comprising: detecting, by a current detector (current detection means 15, [0071-0073], Fig 1), the current flowing in the coil (see Fig 1),
wherein the detecting of the current comprises detecting the maximum value of the current flowing through the first diode or the maximum value of the current flowing
through the second diode in the free-wheeling section (a high-frequency current flows through the path of the switching element 8b- heating coil 9-resonant capacitor 10, [0085]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2007 018789 A) in view of Tomishima (US 2017/0227902 A1) as applied to claim 1, further in view of Cho et al. (US 2015/0229245 A1).  
Regarding Claim 16, Fujita et al. in view of Tomishima teach the invention as claimed and as discussed above, and Fujita et al. further teaches further comprising:
a current detector (current detection means 15, [0071-0073], Fig 1) configured to detect the current flowing in the coil (see Fig 1),
Fujita et al. in view of Tomishima teach the invention as claimed and as discussed above; except wherein the current detector includes: a current transformer that decreases in proportion to a magnitude of current supplied to the first coil (“the first coil” taught by Fujita et al. already), and an ampere meter that detects the magnitude of a proportionally reduced current.
Cho et al. further teach a current detector (current detector 130/ 140, [0066], Fig 1) includes: a current transformer (include a current transformer (CT), [0066]) that decreases in proportion to a magnitude of current supplied (proportionally reduces an intensity of the driving current, [0066]), and an ampere meter (an ampere meter, [0066]) that detects the magnitude of a proportionally reduced current (detects an intensity of the proportionally reduced current, [0066]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fujita et al. in view of Tomishima with Cho et al.’s further teaching of wherein the current detector includes: a current transformer that decreases in proportion to a magnitude of current supplied to the first coil (“the first coil” taught by Fujita et al. already), and an ampere meter that detects the magnitude of a proportionally reduced current; because Cho et al.  teaches, in Para. [0066] of providing excellent current sensors may properly calculate the driving current by reducing the intensity of the driving current using the current transformer (CT) and then measuring the intensity of the reduced current during operation.
Response to Arguments
Applicant’s arguments filed 08/08/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of claims 1-15.
A. The applicant's argument on Remarks, namely “In contrast, the claims recite increasing an operating frequency of turning on the first switch and the second switch and limiting the maximum value of the current flowing through the first diode or the second diode to less than or equal to the predetermined value. The driver circuit 20 of Tomishima has no diodes. Moreover, a driver circuit being driven at a frequency higher than its resonance frequency to reduce the risk of an excess current flowing into the normal driver circuit 20 or the switching component 22 is not analogous to increasing an operating frequency of turning on the first switch and the second switch to limit the maximum value of the current flowing through the first diode or the second diode to less than or equal to the predetermined value. That is, increasing a switching frequency to limit current through a diode, as claimed, is fundamentally different from driving a driving circuit at a higher frequency to reduce risk of an excess current flowing into the normal driver circuit 20 or the switching component 22, as taught by Tomishima”.
The examiner’s response: The combination of Fujita et al. (JP 2007 018789 A) in view of Tomishima (US 2017/0227902 A1) satisfying all the structural limitations and fully discloses the recited limitations of claims as set forth in this office action shown above. Fujita et al. disclose the invention substantially as claimed and as discussed above; except, when a maximum value of the current flowing through the first diode (“the first diode” taught by Fujita et al. already) or a maximum value of the current flowing through the second diode (“the second diode” taught by Fujita et al. already) exceeds a predetermined value, increase an operating frequency of turning on the first switch (“the first switch” taught by Fujita et al. already) and the second switch (“the second switch” taught by Fujita et al. already) and limit the maximum value of the current flowing through the first diode or the second diode (“the first diode or the second diode” taught by Fujita et al. already) to less than or equal to the predetermined value. The purpose of bring in Tomishima only for teaching an induction heating fusing device (100a, [0057], Fig 1A) when a maximum value of the current flowing through a first switching component (excess current flowing into a first switching component 22- the upper one, may be reduced… an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144], Fig 2) or a maximum value of the current flowing through a second switching component (excess current flowing into a second switching component 22- the lower one, may be reduced… an operation in the B-mode, test driving mode, is performed… to reduce the risk of an excess current flowing into the normal driver circuit 20, [0142-0144], Fig 2) exceeds a predetermined value (refer to a table 102 regarding a relationship between current phase values and driving frequencies, [0166]; the graph may be determined based on a design of the induction heating fusing device 1’, [0167], compared with an expected current phase corresponding to the same driving frequency based on the table 102, [0175],  Fig 9), increase an operating frequency of turning on the first switching component and the second switching component (correction of a driving frequency may be made based on the table 102, [0187-0189]) and limit the maximum value of the current flowing through the switching component to less than or equal to the predetermined value (a B-mode is which magnitude of the current applied to the resonance circuit by the driver circuit is limited to less than a preset level, [0032 and 0190], Fig 1C) of providing an excellent induction heating fusing device with a B-mode in which a magnitude of the current applied to the resonance circuit by the drive circuit is limited to less than a presser level to protect the components during operation (Para. [0016]). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)). Therefore, the examiner maintains the rejection.
B. The applicant's argument on Remarks, namely “The controller of claim 1 increases the operating frequency and limit the maximum value of the current flowing through the first diode or the second diode(=operation) when the maximum value of the current flowing through the first diode or the maximum value of the current flowing through the second diode exceeds the predetermined value(=condition). On the other hand, the control means 11 of Fujita stops the operation of the switching elements 8 (=operation) when the current flows through the voltage clip means 13 (=condition). This is not related to the current flows through the diodes connected to the FIG. 1-A switching element 8a and the FIG. 1-B switching element Sb”.
The examiner’s response: Fujita et al. disclose exactly a cooking apparatus comprising: a controller (control means 11, [0069], Fig 1) configured to: alternately control a tum-on operation of the first switch and the second switch (the drive of the first switching element group 8… is controlled, [0069], Fig 1) as claimed under claim 1; satisfying all the structural limitations and fully discloses the recited limitations of claims as set forth in this office action shown above.  It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); see MPEP 2123 (I). Also, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).
C. The applicant's argument on Remarks, namely “The Examiner asserted that the correction of the driving frequency disclosed in Tomishima corresponds to the operation of the controller of claim 1. However, referring to FIG. 2 of Tomishima, the induction heating fusing device 1 does not disclose any components corresponding to the first diode connected in parallel to the first switch and the second diode connected in parallel to the second switch. Also, there is no disclosure about detecting the current flowing through the first diode and the second diode”.
The examiner’s response: The combination of Fujita et al. (JP 2007 018789 A) in view of Tomishima (US 2017/0227902 A1) satisfying all the structural limitations and fully discloses the recited limitations of claims as set forth in this office action shown above. In response to applicant's arguments against the references Tomishima individually: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See MPEP 2145. IV.).  Therefore, the examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761